 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT is entered into as of April 17, 2006 between
Ablest Inc., a Delaware corporation (the “Company”), and John Horan
(“Executive”).
W I T N E S S E T H :
          WHEREAS, the Company and Executive desire to enter into this Agreement
to insure the Company of the services of Executive, to provide for compensation
and other benefits to be paid and provided by the Company to Executive in
connection therewith, and to set forth the rights and duties of the parties in
connection therewith;
          NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties hereby agree as follows:
     1. Employment.
          (a) Title. The Company hereby employs Executive as Vice President and
Chief Financial Officer, and Executive hereby accepts such employment, on the
terms and conditions set forth herein.
          (b) Duties. During the term of this Agreement, Executive shall be and
have the title, duties and authority of Vice President and Chief Financial
Officer of the Company and shall devote his entire business time and all
reasonable efforts to his employment and shall perform diligently such duties as
are customarily performed by the Vice President and Chief Financial Officer of
companies the size and structure of the Company, together with such other duties
as may be reasonably required from time to time by the Board of Directors of the
Company.
          (c) Outside Interests. Executive shall not, without the prior written
consent of the Company, directly or indirectly, during the term of this
Agreement, other than in the performance of duties naturally inherent to the
business of the Company and in furtherance thereof, render services of a
business, professional or commercial nature to any other person or firm, whether
for compensation or otherwise; provided, however, that Executive may attend to
outside investments, and serve as a director,

 



--------------------------------------------------------------------------------



 



trustee or officer of, or otherwise participate in, educational, welfare,
social, religious and civic organizations so long as such activities do not
materially interfere with his full-time employment hereunder.
     2. Term. Subject to the provisions for termination hereinafter provided,
the term of this Agreement shall begin on May 15, 2006 and shall end at
11:59 p.m., local time, on the second anniversary of the date hereof (the
“Term”). In the event of a Change in Control, the Term shall end as of the
second anniversary of the date of the Change in Control.
     3. Compensation.
          (a) Salary. For all services he may render to the Company during the
term of this Agreement, the Company shall pay to Executive the following salary
in those installments customarily used in payment of salaries to the Company’s
senior executives (but in no event less frequently than monthly):
               (i) for calendar year 2006, an annual salary of one hundred sixty
thousand Dollars ($160,000) prorated to reflect the start date of April XX,
2006;
               (ii) for the calendar year beginning on January 1, 2007, and for
each calendar year thereafter during the Term of this Agreement, a salary
determined by the Compensation Committee, which in no event shall be less than
the annual salary that was payable by the Company to Executive under this
Paragraph 3(a) for the immediately preceding calendar year.
          (b) Bonus. Executive shall be entitled to participate in any bonus
program implemented by the Compensation Committee of the Board of Directors for
the Company’s senior executives generally, with pertinent terms and goals to be
established annually or otherwise by the Compensation Committee in its sole
discretion. The target incentive award for 2006 shall be 30% of the annual base
salary and paid out on a prorated basis. The target incentive may rise based on
achieving the company performance measures approved by the Compensation
Committee, but in no event shall the incentive award for 2006 be less than 30%
of the Executive’s annual base salary paid on a prorated basis.
Page 2

 



--------------------------------------------------------------------------------



 



          (c) Benefits. Executive shall be entitled, subject to the terms and
conditions of the appropriate plans, to benefits provided by the Company to
senior executives generally from time to time during the term of this Agreement.
          (d) Business Expenses. Upon delivery of proper documentation therefore
Executive shall be reimbursed for all travel, hotel and business expenses when
incurred on Company business during the term of the Agreement.
          (e) Perquisites. Executive shall be entitled to such perquisites,
including use of an automobile, as are provided by the Company to senior
executives generally from time to time during the term hereof.
     4. Payment in the Event of Death or Disability.
          (a) In the event of Executive’s death or Disability during the term of
this Agreement, for a period equal to the lesser of (i) twelve (12) months
following the date of such death or Disability or (ii) the balance of the term
remaining hereunder at such date (but in no event less than six (6) months), the
Company shall continue to pay to Executive (or his estate) Executive’s then
effective per annum rate of salary, as determined under Paragraph 3(a), and
provide to Executive (or to his family members covered under his family medical
coverage) the same family medical coverage as provided to Executive on the date
of such death or Disability.
          (b) Except as otherwise provided in Paragraph 4(a), in the event of
Executive’s death or Disability Executive’s employment hereunder shall terminate
and Executive shall be entitled to no further compensation or other payments or
benefits under this Agreement, except as to any unpaid salary, bonus, or
benefits accrued and earned by him up to and including the date of such death or
Disability.
          (c) For purposes of this Agreement, Executive’s Disability shall be
deemed to have occurred after one hundred eighty (180) consecutive days during
which Executive, by reason of his
Page 3

 



--------------------------------------------------------------------------------



 



physical or mental disability or illness, shall have been unable to discharge
his duties hereunder. The date of Disability shall be such one hundred eightieth
(180th) day. If the Company or Executive, after receipt of notice of Executive’s
Disability from the other, dispute that Executive’s Disability shall have
occurred, Executive shall promptly submit to a physical examination by a
qualified physician in the Tampa or Clearwater, Florida, metropolitan area
selected by the Company and, unless such physician shall issue his written
statement to the effect that in his or her opinion, based on his or her
diagnosis, Executive is capable of resuming his employment and devoting his full
time and energy to discharging his duties within thirty (30) days after the date
of such statement, such Disability shall be deemed to have occurred.
          (d) The payments to be made by the Company to Executive hereunder
shall be offset and reduced by the amount of any insurance proceeds (on a
tax-effected basis) paid to Executive (or his estate) from insurance policies
obtained by the Company other than insurance policies provided under
Company-wide employee benefit and welfare plans.
     5. Termination
          (a) The employment of Executive under this Agreement:
               (i) shall be terminated automatically upon the death or
Disability of Executive;
               (ii) may be terminated for Cause at any time by the Company, with
any such termination not being in limitation of any other right or remedy the
Company may have under this Agreement or otherwise;
               (iii) may be terminated at any time by the Company without Cause
with 30 days’ advance notice to Executive;
               (iv) may be terminated at any time by Executive with thirty
(30) days’ advance notice to the Company;
Page 4

 



--------------------------------------------------------------------------------



 



               (v) may be terminated at any time by Executive if the Company
materially breaches this Agreement and fails to cure such breach within thirty
(30) days of written notice of such breach from Executive, provided that
Executive has given notice of such breach within ninety (90) days after he has
knowledge thereof and the Company did not have Cause to terminate Executive at
the time such breach occurred; or
               (vi) shall be terminated automatically at 11:59 p.m., local time,
on the second anniversary of the date hereof, or in the event of a Change in
Control prior to such date, at 11:59 p.m. local time on the second anniversary
of the date of the Change in Control, if later.
          (b) Upon any termination hereunder, Executive shall be deemed
automatically to have resigned from all offices and any directorship held by him
in the Company, unless the Company informs Executive otherwise.
          (c) Executive’s employment with the Company for all purposes shall be
deemed to have terminated as of the effective date of such termination hereunder
(the “Date of Termination”), irrespective of whether the Company has a
continuing obligation under this Agreement to make payments or provide benefits
to Executive after such date. In addition, the Executive’s termination of
employment must meet the requirements for a “separation from service” within the
meaning of Code Section 409A in order for the termination payments described in
Section 6 and Section 7 to be paid.
     6. Certain Termination Payments.
          (a) If Executive’s employment with the Company is terminated by the
Company without Cause other than within two years following a Change in Control,
or is terminated by Executive pursuant to Paragraph 5(a)(v), the Company shall
(i) continue to pay to Executive the per annum rate of salary under Paragraph
3(a) and provide him and his family with the benefits described in Paragraph
3(c) then in effect (unless the terms of the applicable plans expressly prohibit
the continuation of such benefits after such termination and cannot be amended,
with applicability of such amendment limited to Executive, to provide for such
continuation, in which case the Company shall procure and pay for
Page 5

 



--------------------------------------------------------------------------------



 



substantially similar substitute benefits except for any pension or 401(k) Plan
benefit, or unless continued coverage would cause an excise tax to be due under
Code Section 409A, in which event the period of continued coverage shall be
reduced to such period as would not result in an excise tax) for a period equal
to the lesser of (A) twelve (12) months and (B) the remainder of the term of
this Agreement, and (ii) pay Executive on or before the thirtieth day after the
Date of Termination an amount equal to the target bonus opportunity for the year
in which such termination occurs. Notwithstanding the foregoing, if Executive is
a specified employee within the meaning of Code Section 409A, the continuing
salary payments described in clause (i) and the bonus payment described in
clause (ii) shall not be paid until the first day of the seventh month following
the month in which the Executive’s termination from employment occurs. In such
event, the salary payments that would have been made but for the delay shall be
accumulated and paid in a lump sum on the first date that payment may be made.
          (b) If Executive’s employment is terminated by the Company with Cause
or by Executive pursuant to Paragraph 5(a)(iv), Executive shall be entitled to
no further compensation or other payments or benefits under this Agreement,
except as to that portion of any unpaid salary and benefits accrued and earned
by him under Paragraphs 3(a) and 3(c) hereof up to and including the Date of
Termination.
     7. Change in Control Termination Payments.
          (a) Executive will be entitled to the compensation set forth in
Paragraph 7(b) hereof (the “CIC Compensation”) if his employment is terminated
within two years after a Change in Control by the Company without Cause (the
“CIC Trigger”). Notwithstanding the foregoing, Executive will not be entitled to
CIC Compensation in the event of a termination of his employment following a
Change in Control on account of his Death, Disability, or termination by him
pursuant to Paragraph 5(a)(iv).
          (b) In the event of a CIC Trigger, Executive shall be entitled to the
CIC Compensation provided below:
Page 6

 



--------------------------------------------------------------------------------



 



               (i) In lieu of any further salary, bonus or other payments to
Executive for periods subsequent to the Date of Termination, the Company shall
pay to Executive not later than the tenth day following the Date of Termination
a cash amount equal to two times Executive’s annual base salary in effect on the
Date of Termination. Notwithstanding the foregoing, if Executive is a specified
employee within the meaning of Code Section 409A, the payment described herein
shall not be paid until the first day of the seventh month following the month
in which the Executive’s termination from employment occurs.
               (ii) Until the earlier of Executive’s death or the end of the
twelve (12) month period following the Date of Termination, the Company shall
arrange to provide Executive life, health, disability and accident insurance
benefits and the package of “Executive benefits” substantially similar to those
which Executive was receiving immediately prior to the Date of Termination, or
immediately prior to a Change in Control, if greater, provided that Executive
shall be obliged to continue to pay that proportion of premiums paid by him
immediately prior to the Change in Control.
               (iii) The Company shall vest and accelerate the exercise date of
all stock options, if any, granted to Executive (the “Options”) that are
unvested or not exercisable on the Date of Termination, to the end that the
Options shall be immediately exercisable for the duration of their respective
original terms.
          (c) If the CIC Compensation hereunder, either alone or together with
other payments to Executive from the Company, would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)), such CIC Compensation shall be
reduced to the largest amount that will result in no portion of the payments
hereunder being subject to the excise tax imposed by Section 4999 of the Code or
being disallowed as deductions to the Company under Section 280G of the Code.
     8. Definitions.
Page 7

 



--------------------------------------------------------------------------------



 



          (a) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
promulgated under the Exchange Act.
          (b) “Cause” means:
               (i) Executive’s conviction of, plea of “no contest” to, or entry
into a pretrial intervention program associated with, a felony or a first degree
misdemeanor;
               (ii) Executive’s engaging in an act or series of acts of
misconduct or negligent behavior that result in demonstrable injury to the
Company, including without limitation, injury to the Company’s business,
financial condition or reputation. or
               (iii) Executive’s material breach of any provision of this
Agreement, which breach has not been cured in all material respects within
twenty (20) days after the Company gives notice thereof to Executive; provided,
however, that the cure provision of this clause (iii) shall not apply if
Executive has previously been provided with notice of a material breach pursuant
to this provision arising out of substantially similar conduct and cured such
breach, and thereafter is committing another material breach of any provision of
this Agreement.
          (c) “Change in Control” occurs when:
               (i) any “Person”, other than the C. H. Heist Intervivos Trust,
the lineal descendants of Charles H. and Clydis D. Heist, and any trusts for the
benefit of their lineal descendants (collectively, the “Heist Family”), and
other than any trustee or fiduciary on behalf of any Company benefit plan,
becomes the “Beneficial Owner” of securities of the Company having at least 30%
of the voting power of the Company’s then outstanding securities (unless the
event causing the 30% threshold to be crossed is an acquisition of securities
directly from the Company) but only if at the time of such person’s becoming the
beneficial owner of the requisite voting power, the Heist Family (or any trust
or Person included therein) no longer holds a majority of the outstanding
shares; or
               (ii) the stockholders of the Company approve any merger or other
business combination of the Company, or any going private transaction subject to
Rule 13e-3 of the rules and

Page 8 



--------------------------------------------------------------------------------



 



regulations promulgated under the Securities Exchange Act of 1934, or any sale
of all or substantially all of the Company’s assets in one or a series of
related transactions, or any combination of the foregoing transactions (the
“Transactions”), other than a Transaction in which the Heist Family or any trust
or Person included within the Heist Family is the Beneficial Owner of 40% or
more of the voting securities of the surviving company (or its parent) (and, in
a sale of assets, of the purchaser of the assets) immediately following the
Transaction;; or
               (iii) within any 24 month period, the persons who were directors
immediately before the beginning of such period (the “Disinterested Directors”)
cease (for any reason other than death) to constitute at least a majority of the
Board or the board of directors of a successor to the Company, with, for this
purpose, any director who was not a director at the beginning of such period
being deemed to be a Disinterested Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Disinterested Directors, so
long as such director was not nominated by a person who has entered into an
agreement to effect, or threatened to effect, a Change of Control.
          (d) “Person” shall have the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof, and shall include a “group” (as defined in
Section 13(d) of the Exchange Act).

  9.   Certain Covenants

          (a) Noncompete and Nonsolicitation. Executive acknowledges the
Company’s reliance on and expectation of Executive’s continued commitment to
performance of his duties and responsibilities during the term of this
Agreement. In light of such reliance and expectation, during the term hereof and
for two years after termination of Executive’s employment and this Agreement
under Paragraph 5 hereof, other than termination by the Company without Cause or
termination by Executive pursuant to Paragraph 5(a)(v), Executive shall not,
directly or indirectly, do or suffer any of the following:

Page 9



--------------------------------------------------------------------------------



 



               (i) Own, manage, control or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, independent contractor or otherwise with, any
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any business, which is in competition with the
business of the Company as and where conducted by it at the time of such
termination; provided, however, that the ownership of not more than five percent
(5%) of any class of publicly traded securities of any entity shall not be
deemed a violation of this covenant;
               (ii) Solicit the employment of, assist in the soliciting the
employment of, or otherwise solicit the association in business with any person
or entity of, any employee, consultant or agent of the Company; or
               (iii) Induce any person who is a customer of the Company to
terminate said relationship.
          (b) Nondisclosure; Return of Materials. During the term of his
employment by the Company and following termination of such employment,
Executive will not disclose (except as required by his duties to the Company),
any concept, design, process, technology, trade secret, customer list, plan,
embodiment or invention, any other intellectual property (“Intellectual
Property”) or any other confidential information, whether patentable or not, of
Company of which Executive becomes informed or aware during his employment,
whether or not developed by Executive. In the event of the termination of his
employment with the Company or the expiration of this Agreement, Executive will
return to the Company all documents, data and other materials of whatever
nature, including, without limitation, drawings, specifications, research,
reports, embodiments, software and manuals that pertain to his employment with
the Company or to any Intellectual Property and shall not retain or cause or
allow any third party to retain photocopies or other reproductions of the
foregoing.
          (c) Executive expressly agrees and understands that the remedy at law
for any breach by him of this Paragraph 9 may be inadequate and that the damages
flowing from such breach are not

Page 10



--------------------------------------------------------------------------------



 



easily measured in monetary terms. Accordingly, it is acknowledged that, upon
adequate proof of Executive’s violation of any provision of this Paragraph 9,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach and may withhold
any amounts owed to Executive pursuant to this Agreement. Nothing in this
Paragraph 9 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Executive of any of the provisions of this Paragraph 9 that
may be pursued by the Company.
          (d) If Executive shall violate any legally enforceable provision of
this Paragraph 9 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.
          (e) Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 9, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

  10.   Withholding Taxes. All payments to Executive hereunder shall be subject
to withholding on account of federal, state and local taxes as required by law.
    11.   No Conflicting Agreements. Executive represents and warrants that he
is not a party to any agreement, contract or understanding, whether an
employment contract or otherwise, that would restrict or prohibit him from
undertaking or performing employment in accordance with the terms and conditions
of this Agreement.     12.   Severable Provisions. The provisions of this
Agreement are severable and if any one or more of its provisions is determined
to be illegal or otherwise unenforceable, in whole or in

Page 11



--------------------------------------------------------------------------------



 



      part, the remaining provisions and any partially unenforceable provision
to the extent enforceable in any jurisdiction nevertheless shall be binding and
enforceable.     13.   Binding Agreement. The rights and obligations of the
Company under this Agreement shall inure to the benefit of, and shall be binding
on, the Company and its successors and assigns, and the rights and obligations
(other than obligations to perform services) of Executive under this Agreement
shall inure to the benefit of, and shall be binding upon, Executive and his
heirs, personal and legal representatives, executors, successors and
administrators. The Company may assign this Agreement to a purchaser (or an
affiliate of a purchaser) of all or substantially all of the assets of the
Company; provided, however, that this provision shall not have any effect for
purposes of determining whether a Change of Control has occurred hereunder. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to its assets as aforesaid that becomes
bound by all the terms and provisions of this Agreement. If the Executive should
die while any amounts are still payable to him, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee of, if there be
no such designee, to the Executive’s estate.     14.   Notices. Notices and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when sent by certified mail, postage prepaid, addressed to the
intended recipient at the address set forth at the end of this Agreement, or at
such other address as such intended recipient hereafter may have designated most
recently to the other party hereto with specific reference to this Paragraph 14.
    15.   Consent to Jurisdiction. Executive and the Company each irrevocably:
(i) submits to the exclusive jurisdiction of the Florida courts and the United
States district court(s) in Florida for the purpose of any proceedings arising
out of this Agreement or any transaction

Page 12



--------------------------------------------------------------------------------



 



      contemplated by this Agreement; (ii) agrees not to commence such
proceeding except in these courts; (iii) agrees that service of any process,
summons, notice or document by U.S. registered mail to a party’s address as
provided herein shall be effective service of process for any such proceeding;
and (iv) waives any objection to the laying of venue of any such proceeding in
these courts.     16.   Waiver of Jury Trial. Each party waives, to the fullest
extent permitted by law, any right he or it may have to a trial by jury in
respect of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated by this Agreement. Each party certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce this waiver; and acknowledges that he or it and the other party have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Paragraph 16.     17.   Waiver. The failure
of either party to enforce any provision of this Agreement shall not in any way
be construed as a waiver of any such provision as to any future violation
thereof, or prevent that party thereafter from enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and the waiver of any single remedy shall not constitute a waiver of
such party’s right to assert all other legal remedies available to it under the
circumstances.     18.   Governing Law. This Agreement shall be governed by and
construed according to the internal laws of the State of Florida, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.     19.   Captions and Paragraph Headings. Captions and paragraph
headings used herein are for convenience and are not a part of this Agreement
and shall not be used in construing it.

Page 13



--------------------------------------------------------------------------------



 



  20.   Legal Fees. If any legal action is required to enforce Executive’s
rights under this Agreement, Executive shall be entitled to recover from the
Company any expenses for attorneys’ fees and disbursements reasonably incurred
by him if he is the prevailing party.     21.   No Obligation To Mitigate.
Executive shall not be required to mitigate the amount of any payment provided
for under this Agreement upon termination of his employment by the Company
without Cause by seeking other employment or otherwise after such termination,
nor shall the amount of any such payment provided for under this Agreement be
reduced by any compensation earned by Executive after such termination as the
result of his employment by another employer.     22.   Sale of Assets. For the
avoidance of doubt, if the Company sells all or substantially all of its assets
and the purchaser or an affiliate of the purchaser assumes this Agreement or
offers Executive employment on substantially the same terms as contained herein,
Executive’s not accepting such offer shall constitute termination of employment
hereunder by Executive pursuant to Section 5(a)(iv) and shall not entitle him to
any payments under Paragraphs 6(a) or 7; provided, however, that this provision
shall not have any effect for purposes of determining whether a Change of
Control has occurred hereunder.     23.   Time For Bringing an Action. Any legal
action or proceeding with respect to this Agreement must be brought within one
year (365 days) after the day the complaining party first knew or should have
known, with the exercise of reasonable diligence, of the events giving rise to
the complaint.

Page 14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first set forth above.

                  EXECUTIVE:    
 
           
 
           
 
                          Name: John Horan         Address:    
 
                ABLEST INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:   Kurt R. Moore, President & CEO    

Page 15